Citation Nr: 0007128	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including hypertension, as a result of cigarette 
smoking during active military service and/or nicotine 
dependence acquired during active military service.

2.  Entitlement to service connection for cancer of the 
mouth, as a result of cigarette smoking during active 
military service and/or nicotine dependence acquired during 
active military service.

3.  Entitlement to service connection for pulmonary disease, 
as a result of cigarette smoking during active military 
service and/or nicotine dependence acquired during active 
military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
above claims.


FINDINGS OF FACT

1.  The appellant does not currently have any diagnosed 
pulmonary disorders, and there is no medical evidence showing 
that she is nicotine dependent.

2.  The appellant currently has various cardiovascular 
diseases (hypertension, coronary artery disease, status post 
acute myocardial infarction, atherosclerosis) and residuals 
from prior cancer of the mouth.

3.  There is no evidence showing the development of 
hypertension or cancer of the mouth during active service or 
within the year after the appellant's separation from active 
service.

4.  The medical evidence does not establish that any of the 
appellant's claimed disorders are the result of an inservice 
disease or injury, including cigarette smoking and/or 
exposure to secondhand smoke during service.


CONCLUSION OF LAW

The claims for service connection for cardiovascular disease, 
including hypertension, cancer of the mouth, and pulmonary 
disease, all claimed as a result of cigarette smoking during 
active military service and/or nicotine dependence acquired 
during active military service, are not well grounded, and 
there is no statutory duty to assist the appellant in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
hypertension and malignant tumors (i.e., cancer) may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307 and 3.309 (1999).

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records; her 
contentions; private treatment records from Spartanburg 
Regional Medical Center, Richard Weir, M.D., John Phillips, 
M.D., and Allen Bennett Memorial Hospital; VA outpatient 
records for treatment in 1996 and 1997; and various medical 
treatise evidence submitted by the appellant.  

The appellant is claiming service connection for these 
conditions based either on cigarette smoking during service 
or exposure to secondhand smoke during service.  She 
maintains that she began smoking cigarettes during service in 
1966.  She started smoking half a pack per day and increased 
that to 2-3 packs per day.  She quit smoking in January 1997.  
The appellant argues that the military condoned and 
encouraged cigarette smoking and that she became nicotine 
dependent during service.  She stated that she developed 
hypertension in the early 1970s, cancer of the mouth in 1991, 
and various heart disorders thereafter.  She has submitted 
medical treatise evidence, newspaper articles, and computer 
print-outs that she argues establish:  (a) that tobacco use 
is addictive; (b) that cigarette smoking, as well as exposure 
to secondhand smoke, caused her current disorders; and (c) 
that every cigarette she has smoked has reduced her life 
expectancy.

Recent legislation was enacted prohibiting service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 1999); see also 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
However, new section 1103 applies only to claims filed after 
June 9, 1998, and does not affect claimants who filed claims 
on or before June 9, 1998, such as the claim filed in 1997 by 
the appellant in this case.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions:  (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same twelve-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine. 

VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.

In a case where, as a result of nicotine dependence acquired 
in service, a claimant continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997).  For 
the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  Id.

As noted above, medical evidence is required to show that the 
appellant incurred nicotine dependence in or due to service.  
See VAOPGCPREC 19-97; Under Secretary for Benefits letter 20-
97-14.  Although the appellant alleges that she incurred 
nicotine dependence during service, there is no medical 
opinion of record that supports her lay statement.  The 
appellant does not have the medical knowledge or education to 
render a probative opinion on a matter that requires medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no medical 
evidence of record, such as a medical diagnosis of nicotine 
dependence, showing that the appellant had nicotine 
dependence during service or at any other time.  

The Board stresses that nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  It is not sufficient that the 
appellant merely state that her cigarette smoking began 
during service and that she continued to smoke thereafter, or 
that she tried to quit smoking several times without success.  
The article that the appellant submitted indicating that 
nicotine is addictive is not sufficient to well ground her 
claim.  In order to establish a well-grounded claim, there 
must be a medical opinion indicating that she has nicotine 
dependence that is linked to her military service.  There is 
none in this case.

Even if the appellant is not nicotine dependent as a result 
of cigarette smoking during service, the question still 
remains as to whether cigarette smoking during service caused 
any of the claimed disorders.  With respect to her claim for 
service connection for pulmonary disorders, the medical 
evidence does not show a diagnosis of a pulmonary disorder at 
any time.  Every examination of her lungs has shown them to 
be clear, and the record indicates that chest x-rays have 
shown no infiltrates.  There have been no objective findings 
of pathology or abnormalities concerning the appellant's 
pulmonary system.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent "proof of a present disability 
there can be no valid claim").  Despite the fact that the 
appellant has submitted medical treatise evidence indicating 
that cigarette smoking causes various pulmonary disorders 
(i.e., bronchitis, lung cancer, emphysema), no medical 
professional has ever indicated that she has any pulmonary 
disorder.  Even though she alleges that she has had chronic 
bronchitis "for years," there is no medical evidence 
indicating such, and she does not possess the requisite 
knowledge to diagnose a medical disorder.  Therefore, this 
claim is not well grounded.

The medical evidence shows that the appellant currently has 
various cardiovascular disorders such as coronary artery 
disease, hypertension, and atherosclerosis.  She is also 
status post acute myocardial infarction.  In 1991, she was 
treated for cancer of the mouth, and she presumably has 
current residuals of that treatment.  The appellant is not 
entitled to presumptive service connection for hypertension 
or cancer of the mouth.  The medical evidence does not show 
that either of these conditions was manifested during service 
or within the first year after her separation from active 
service.  Her service medical records show no elevated blood 
pressure readings, and a diagnosis of hypertension or cancer 
of the mouth was not rendered during service.  The appellant 
does not contend that either of these conditions was 
diagnosed within the first post-service year.  She alleges 
that hypertension was initially diagnosed in the early 1970s.  
Even though medical evidence concerning the initial diagnosis 
is not of record, that still would have been more than one 
year after the appellant's separation from service.  The 
medical evidence of record shows that cancer of the mouth was 
diagnosed in 1991, which was 23 years after her separation 
from active service. 

The appellant has submitted competent lay evidence that she 
smoked cigarettes during service.  It can certainly be argued 
that many, if not all, of her current cardiovascular 
disorders and her prior cancer of the mouth are related to 
cigarette smoking, either directly or indirectly.  For 
example, the appellant's treating physician stated that the 
appellant's diseases of the arteries are directly related to 
cigarette smoking, and the appellant has submitted extensive 
medical treatise evidence discussing the potential 
relationship between cigarette smoking and cardiovascular 
diseases and various cancers, including cancer of the mouth.  
These articles discuss a potential relationship between these 
conditions and cigarette smoking with enough certainty to 
establish that such a relationship is, at least, plausible.  
Cf. Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 
Wallin v. West, 11 Vet. App. 509, 513-514 (1998).

However, the pertinent issue is whether the appellant's 
cigarette smoking during active military service [as opposed 
to cigarette smoking at other times and/or causes unrelated 
to cigarette smoking] caused the claimed disorders.  In 
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93), the General Counsel 
pointed out that direct service connection may be granted for 
a disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  The General Counsel 
noted that consistent with the applicable principles in the 
law and regulations, VA had promulgated regulations governing 
adjudication of claims based on exposure to dioxin or 
ionizing radiation, "agents which may result in conditions 
which become manifest years after exposure."  38 C.F.R. § 
3.311 (1999).  The General Counsel continued:

(I)n authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death.  [Citations omitted]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  [Citations omitted]  

The General Counsel's opinion holds that the governing law 
provides authority for the grant of service connection for 
disability resulting from "an event or exposure" in 
service.  Thus, the General Counsel also held, in effect, 
that when a disease or injury becomes manifest after service, 
if such was due to tobacco use in the line of duty in the 
active military service, service connection may be 
established.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  
Accordingly, cigarette smoking during service could possibly 
constitute an "event or exposure" that could cause, some 
years after service, disease that produces disability.

It is clear in this case that the appellant continued to 
smoke for several years after her separation from service.  
In fact, she continued to smoke cigarettes for 29 years after 
her discharge from service.  The effect of cigarette smoking 
at various times on an individual's health is a medical 
determination that the appellant and the Board may not make.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board 
acknowledges that the appellant is competent to report that 
she smoked cigarettes during service, she has failed to 
present any competent medical evidence that such in-service 
smoking is related to any current diagnosed heart and/or 
cancer disorder.  See Combee v. Brown, 34 F. 3d 1039, 1942 
(Fed. Cir. 1994) (proof of direct service connection thus 
entails proof that exposure during service caused the malady 
that appears many years later).  There are no medical 
opinions contained in any of the appellant's post-service 
medical records relating any of the claimed conditions to any 
in-service findings or event, including the alleged tobacco 
use.  

It must be noted that the appellant's military service lasted 
for less than three years.  The question is whether she has 
developed heart and/or cancer disorders as a result of 
smoking cigarettes during her active service, rather than as 
a result of her entire history of smoking before, during, and 
after service.  The record establishes that she smoked 
cigarettes for 29 years after service.  Therefore, the 
overwhelming majority of her cigarette smoking occurred when 
she was not in the military.  While several examiners have 
noted the appellant's history of tobacco use, there is no 
medical opinion of record relating the post-service diagnosed 
heart and/or cancer disorders to tobacco use during service 
as opposed to the extensive post-service use of tobacco.  See 
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93). 

The appellant also argues that exposure to secondhand 
cigarette smoke during service caused the claimed disorders.  
The medical treatise evidence she has submitted discusses the 
relationship between exposure to secondhand smoke and the 
subsequent development of respiratory problems, heart 
disease, etc.  Such contentions are also not supported by the 
medical evidence.  First, there is no indication in the 
evidence that the appellant's current cardiovascular 
disorders or her prior cancer of the mouth were caused by 
exposure to secondhand cigarette smoke, as opposed to direct 
inhalation of cigarette smoke.  Second, there is no medical 
opinion of record linking any current cardiovascular disease 
or the prior cancer of the mouth to exposure to secondhand 
cigarette smoke during the appellant's period of military 
service.  Again, the effect of exposure to secondhand 
cigarette smoke on an individual's health is a medical 
determination that the appellant and the Board may not make.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The only evidence linking the appellant's current heart 
conditions and her prior cancer of the mouth to her period of 
service consists of her current statements.  As indicated 
above, she does not have the medical expertise to render a 
probative opinion as to medical diagnosis or causation, and 
her statements are insufficient to well ground these claims.  
Therefore, the appellant's claims for service connection for 
cardiovascular disease, including hypertension, and for 
cancer of the mouth are not well grounded.  That is, there is 
no evidence that these conditions are due to cigarette 
smoking or exposure to secondhand smoke during service.  

Since the appellant's claims are not well grounded, VA has no 
duty to assist her in developing facts pertinent to the 
claims, including providing her a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).  

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform her of 
the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of any medical records that might well ground any 
of these claims.  The appellant has not alleged that any 
medical records exist that might contain (a) diagnosis of any 
pulmonary disorder or nicotine dependence, or (b) medical 
opinions associating any current cardiovascular disease, 
including hypertension, or the prior cancer of the mouth with 
cigarette smoking and/or exposure to secondhand smoke during 
service.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that her claims for service 
connection for cardiovascular disease, including 
hypertension, cancer of the mouth, and pulmonary disease are 
plausible, the claims must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for cardiovascular disease, 
including hypertension, as a result of cigarette smoking 
during active military service and/or nicotine dependence 
acquired during active military service, is denied.

Entitlement to service connection for cancer of the mouth, as 
a result of cigarette smoking during active military service 
and/or nicotine dependence acquired during active military 
service, is denied.

Entitlement to service connection for pulmonary disease, as a 
result of cigarette smoking during active military service 
and/or nicotine dependence acquired during active military 
service, is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

